DANAHY, PAUL W., Senior Judge.
In these consolidated cases, Haruya Ka-waguchi appeals the final judgment entered in favor of Nancy J. Bentle in a personal injury action arising out of a motor vehicle accident and the contingency fee multiplier awarded to Ms. Bentle’s counsel pursuant to the offer of judgment statute, section 768.79, Florida Statutes (2002), and Florida Rule of Civil Procedure 1.442. We affirm the final judgment entered in favor of Ms. Bentle without discussion. We reverse, however, the trial court’s award of a contingency fee multiplier in light of the supreme court’s holding in Sarkis v. Allstate Insurance Co., 863 So.2d 210, 2003 WL 22250352 (Fla. Oct. 2, 2003) (holding that a contingency multiplier may not be applied to a fee award pursuant to section 768.79).
Affirmed as to Case No. 2D03-1605; reversed as to Case No. 2D03-1793.
FULMER and SALCINES, JJ., Concur.